     Case 2:20-cv-01665-JAM-KJN Document 15 Filed 01/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER,                                      No. 2: 20-cv-1665 JAM KJN P
12                         Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    KERN VALLEY SUPERIOR COURT, et
      al.,
15
                           Defendants.
16

17

18           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s amended complaint. (ECF No. 13.)

20           Named as defendants are California Medical Facility (“CMF”) Dr. Bansal, CMF Dr.

21   Shute, Kern Valley State Prison (“KVSP”) “drug prescriber” Maya and KVSP psychiatrist Dr.

22   Rauf.

23           Plaintiff alleges that during a health care grievance interview on May 22, 2020, plaintiff

24   told defendant Bansal about the harmful side effects of an anti-psychotic drug prescribed for

25   plaintiff called Invega. Plaintiff asked defendant Bansal to discontinue plaintiff’s prescription for

26   Invega because plaintiff is not psychotic. Defendant Bansal denied plaintiff’s request to

27   discontinue Invega.

28   ////
                                                        1
     Case 2:20-cv-01665-JAM-KJN Document 15 Filed 01/22/21 Page 2 of 3


 1           Plaintiff alleges that on June 1, 2020, he submitted a Health Care Request Form notifying

 2   defendant Shute that plaintiff had been assaulted and battered by a porter in his cell. In this form,

 3   plaintiff requested emergency medical care. Plaintiff alleges that defendant Shute did not respond

 4   to this form.

 5           Plaintiff alleges that between July 14, 2020 and August 18, 2020, he submitted seven

 6   Health Care Services Emergency Requests to defendants Maya and Rauf requesting

 7   discontinuation of his Invega prescription due to harmful side effects. Defendants Maya and Rauf

 8   denied plaintiff’s request to discontinue Invega.

 9           Plaintiff alleges that he has suffered the following side effects from Invega: gynecomastia

10   ducts, borderline diabetes, chest pain, heart palpitation, halitosis, baldness, etc.

11           Federal Rule of Civil Procedure 20(a) provides that all persons may be joined in one

12   action as defendants if “any right to relief is asserted against them jointly, severally, or in the

13   alternative with respect to or arising out of the same transaction, occurrence, or series of

14   transactions or occurrences” and “any question of law or fact common to all defendants will arise

15   in the action.” Fed. R. Civ. P. 20(a)(2). See also George v. Smith, 507 F.3d 605, 607 (7th Cir.

16   2007) (“Unrelated claims against unrelated defendants belong in different suits.”)

17           Plaintiff’s claim that defendant Shute denied plaintiff’s request for emergency medical

18   care following the alleged assault is unrelated to the other claims alleged in the amended

19   complaint. For this reason, the undersigned finds that plaintiff’s claims are improperly joined, in

20   violation of Federal Rule of Civil Procedure 20. Accordingly, the undersigned recommends
21   dismissal of plaintiff’s claim against defendant Shute as improperly joined.

22           Plaintiff has stated potentially colorable Eighth Amendment claims against defendants

23   Bansal, May and Rauf. The undersigned separately orders service of these defendants.

24           Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s claim against defendant

25   Shute be dismissed as improperly joined.

26           These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                         2
     Case 2:20-cv-01665-JAM-KJN Document 15 Filed 01/22/21 Page 3 of 3


 1   with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: January 22, 2021

 6

 7

 8

 9
     Dr1665.56
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
